

116 HCON 62 IH: Requiring the supervisors of employees of Congressional offices to submit reports on the outside compensation earned by such employees, and for other purposes.
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 62IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Ms. Foxx of North Carolina (for herself and Mr. Rouda) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONRequiring the supervisors of employees of Congressional offices to submit reports on the outside
			 compensation earned by such employees, and for other purposes.
	
		1.Reports on outside compensation earned by Congressional employees
 (a)ReportsThe supervisor of an individual who performs services for any Member, committee, or other office of the Senate or House of Representatives for a period in excess of four weeks and who receives compensation therefor from any source other than the Federal Government shall submit a report identifying the identity of the source, amount, and rate of such compensation to—
 (1)the Select Committee on Ethics of the Senate, in the case of an individual who performs services for a Member, committee, or other office of the Senate; or
 (2)the Committee on Ethics of the House of Representatives, in the case of an individual who performs services for a Member (including a Delegate or Resident Commissioner to the Congress), committee, or other office of the House.
 (b)TimingThe supervisor shall submit the report required under subsection (a) with respect to an individual— (1)when such individual first begins performing services described in such subsection;
 (2)at the close of each calendar quarter during which such individual is performing such services; and (3)when such individual ceases to perform such services.
 (c)PublicationUpon receipt of a report under this section, the Select Committee on Ethics of the Senate and the Committee on Ethics of the House of Representatives shall post the report on the Committee’s official public website.
 (d)Failure To meet requirementsA supervisor described in subsection (a) who fails to submit a report required under this section shall be subject to such sanction as may be imposed by the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as the case may be.
			